DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 04/16/2021.
B.	Claims 1-20 remains pending.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Choi, Christine, et al. (US Pub. 2021/0126883), herein referred to as “Choi”.

As for claims 1, 13 and 17, Choi teaches. A computer-implemented method and corresponding system of 13 and medium of 17 of automatically generating digital designs, the method comprising:

displaying, in a user interface: (i) a first template for a digital design, the first template associated with a first online account, and (ii) a second template for the digital design, the second template associated with a second online account, wherein each of the first template and the second template comprises (i) a default image, and (ii) a set of default design elements, and wherein the first template has a first format and the second template has a second format different than the first format (par. 137 and fig. 4 describe a user interface for selecting one of many templates for creating a post to a social media application/network; par. 129 and 304 indicate that more than one social media application can have content made for with the system, thus a second online account of a first user can create content via template generating aided by computer); 

receiving, by a computer processor via the user interface, a search term (par. 147 search performed by user to find content);

identifying, based on the search term, an image and a set of design elements (par. 147 images retrieved from search terms, other content can be retrieved as images is only exemplary); and

modifying the first template and the second template displayed in the user interface by replacing, in each of first template and the second template, at least one of (i) the default image with the image, or (ii) at least a portion of the set of default design elements with at least a portion of the set of design elements (par. 172 first, second to 

As for claims 2, 14 and 18, Choi teaches. The computer-implemented method of claim 1 and corresponding system of 13 and medium of 17, further comprising: determining, by the computer processor, a color of the image; and wherein the modifying further comprises applying, in each of the first template and the second template, the color of the image to at least one of the image and at least the portion of the set of design elements (par. 137 not limited to: backgrounds, text (e.g., font, color, size, etc.)).

As for claims 3, 15 and 19, Choi teaches. The computer-implemented method of claim 1 and corresponding system of 13 and medium of 17, wherein: the first format specifies a first set of dimensions; the second format specifies a second set of dimensions; and the first set of dimensions is different than the second set of dimensions (fig. 22c templates of different sizes shown; par. 137 not limited to: backgrounds, text (e.g., font, color, size, etc.)).

As for claim 4, Choi teaches. The computer-implemented method of claim 3, wherein: the first set of dimensions has a first height and a first width; the second set of dimensions has a second height and a second width; the first height is greater than the second height; and the first width is greater than the second width (fig. 22c templates of different sizes shown; par. 137 not limited to: backgrounds, text (e.g., font, color, size, etc.)).



As for claim 6, Choi teaches. The computer-implemented method of claim 1, wherein the modifying comprises replacing, in each of first template and the second template, both of (i) the default image with the image, and (ii) at least the portion of the set of default design elements with at least the portion of the set of design elements (fig. 12b-c inserting picture into the template).

As for claim 7, Choi teaches. The computer-implemented method of claim 1, wherein: the modifying comprises replacing, in each of first template and the second template, at least the portion of the set of default design elements with at least the portion of the set of design elements; at least the portion of the set of default design elements comprises a default icon (fig. 12b 1004 default icon); and at least the portion of the set of design elements comprises a business logo (fig. 12c 1210 set icons; business logo is descriptive and such any added icon satisfies).

As for claim 8, Choi teaches. The computer-implemented method of claim 1, wherein the modifying further comprises replacing, in each of first template and the second template, a first font with a second font (par. 137 changing the font on a template post).


modifying the third template displayed in the user interface by replacing, in the third template, at least one of (i) the default image of the third template with the image, or (ii) at least a portion of the set of default design elements of the third template with at least a portion of the set of design elements (fig.12b-c modifying template; par. 40 third party);

displaying, in a first area of the user interface, the first modified template along with at least one other template corresponding to the first online account (fig. 12c display of modified template);  displaying, in a second area of the user interface, the second modified template along with at least one other template corresponding to the second online account (par. 40 sharing to first and second user); and displaying, in a third area of the user interface, the third modified template along with at least one other template corresponding to both the first online account, and the second online account (fig. 12b-

As for claim 10, Choi teaches. The computer-implemented method of claim 1, further comprising: displaying, in the user interface, the set of design elements; and receiving, via the user interface, a selection for at least the portion of the set of design elements (fig. 22c, 27c selection of different design templates).

As for claim 11, Choi teaches. The computer-implemented method of claim 1, further comprising: determining, by the computer processor, a color of the image (par. 137 color adjustment); wherein the modifying further comprises applying, in each of the first template and the second template, the color of the image to at least one of the image and at least the portion of the set of design elements (par. 100 changing color of template elements); and wherein the computer-implemented method further comprises: identifying textual content to add to each of the first template and the second template; comparing a contrast level of the textual content to a contrast level of the image with the color applied thereto; based on the comparing, modifying the textual content (par. 137 font and size along with color can be changed with added text); and 
 adding the textual content that was modified to each of at least a portion of the
first template and at least a portion of the second template (fig. 5b added text to template).




(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 9, 2022